OTT, Judge.
Appellant was convicted of three separate criminal charges: attempted robbery with a deadly weapon; burglary in the course of which he committed an assault; and attempted sexual battery with the use of a deadly weapon. After proper notice and a hearing, appellant was sentenced as an habitual offender pursuant to Section 775.084, Florida Statutes (1977).
The court determined to give the appellant ten-year concurrent terms for attempted sexual battery and attempted robbery, to run consecutively to a life sentence for the burglary charge. His oral announcement of the sentences, however, erroneously assigned the life sentence to the attempted sexual battery charge and a ten-year sentence to the burglary charge. Counsel immediately advised the court of its error. The record shows that the court promptly corrected the error. However, the written judgment and sentence reflected the original erroneous sentence. Thus, we remand this case so that the trial court can amend the written judgment and sentences to correctly reflect the sentences imposed.
We have examined the other points raised by appellant and find them to be without merit.
Accordingly, we affirm appellant’s convictions on the three charges, but set aside the sentences and remand with directions that appellant’s written sentences be corrected to show that appellant was sentenced to concurrent ten-year terms for attempted sexual battery and attempted robbery, to run consecutively to a life sentence for burglary. Appellant need not be present for this purpose.
SCHEB, Acting C. J., and CAMPBELL, J., concur.